Citation Nr: 0122200	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for abdominal pain and 
infection due to an intrauterine device.

3.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1973 until 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, from 
the Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
right shoulder condition and for abdominal pain and 
infection.  The RO also denied reopening of a claim of 
entitlement to service connection for a lumbar spine 
disability.  

The Board remanded the case in July 1996 for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied. 

2.  The veteran's upper extremities were normal on the 
separation examination. 

3.  The competent, probative and credible evidence does not 
show that the veteran's claimed right shoulder disorder is 
related to service.

4.  There is no competent evidence that the veteran had 
abdominal pain and infections due to an intrauterine device 
(IUD) in service or has this condition currently.

5.  An unappealed rating decision of August 1990 denied 
service connection for a back disorder to include a lumbar 
spine condition.   

6.  The additional evidence added to the record since the 
August 1990 RO decision is cumulative and repetitious or does 
not bear directly and substantially upon the specific matter 
under consideration; and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  Abdominal pain and infection due to an IUD was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).

3.  The unappealed August 1990 RO decision denying the 
appellant's claim of service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

4.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000); 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran submitted a formal claim in February 1993 seeking 
service connection for a back disorder that started as a back 
sprain in service, dislocation of the right shoulder, and for 
abdominal pain and infections from an intrauterine device.  
She claims that her back was injured during service when she 
was carrying fully loaded wall and foot lockers down three to 
four flights of stairs.  She also maintains that she 
sustained a dislocated shoulder during service as shown by X-
rays and had to wear a cast.  Finally, the veteran claims 
that while in service she was given an IUD, which apparently 
broke and was only partially removed, resulting in 
infections, pain and scarring.  She maintains that in 1975 a 
private doctor removed the remaining part of the IUD. 

Service medical records consist only of the medical history 
and medical examination reports in October 1973 at entrance 
into service and the November 1974 medical examination report 
at discharge from service.  At the time of entrance, the 
veteran reported a past fracture of the right foot and the 
doctor commented that there were no residuals.  The veteran 
denied recurrent back pain and a painful or "trick" 
shoulder.  The examination report shows a clinical evaluation 
of normal for spine, other musculoskeletal system, and for 
the upper extremities.  At the November 1974 medical 
examination for discharge, the clinical evaluation was normal 
for spine, other musculoskeletal system and for the upper 
extremities.  Although a pelvic examination was apparently 
performed, no clinical evaluation was provided.

A review of the claims file shows that the veteran sought 
nonservice-connected pension benefits in October 1988.  On 
the claim form, the veteran reported the nature and history 
of disabilities as neck, lower back "Hermation" L4, L5 that 
began in August 1984; weakening in right side, arms, hands 
and legs, and "Cercial" headache, strained muscles and 
ligaments.  Evidence submitted with this claim includes 
treatment records from Arthur C. Bieganowski, M.D., showing 
that in January 1987, the veteran was seen for a 
neuropsychiatric pain consultation with complaints of 
headaches, right upper extremity weakness and low back pain.  
The history of the illness noted that the veteran was well 
until August 1984 when she sustained an on-the-job injury.  
She slipped and fell directly on her buttock region and then 
on her low back region.  The veteran reported being healthy 
prior to the accident/injury and never having headaches, neck 
or shoulder problems, or upper extremity pains.  The 
pertinent diagnoses were post traumatic cervical and thoracic 
myofascial syndrome-rule out cervical radiculopathy; and 
post traumatic low back syndrome, myofascial in nature versus 
herniated nucleus pulposus with sciatica.

Also submitted with the October 1988 claim was Dr. 
Bieganowski's Neuropsychiatric Pain Consultation report for 
the period from May through October 1987 when the veteran was 
seen intermittently for complaints of headaches, right upper 
extremity weakness and low back pain.  It was noted in the 
report that the veteran was injured in August 1984.  
Examination findings were included in the report.  The 
pertinent diagnostic impressions were post traumatic cervical 
and thoracic myofascial syndrome with probable cervical 
radiculopathy; and post traumatic low back syndrome, 
musculoskeletal in nature with evidence of a bulging disc at 
L-3/4 level and a herniated disc at the L-4/5 level.

Also submitted was a copy of a letter dated in September 1985 
written by John S. Moore, M.D. to a private attorney 
regarding the veteran's injuries which occurred in August 
1984.  According to Dr. Moore, the veteran sought treatment 
at the emergency room of a private hospital in August 1984 
with complaints related to an injury to her back when she had 
to pull a man up out of a hole at work in August 1984 and 
after using a jackhammer at work.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in April 1989.  She reported being injured when 
she worked at a construction company in August 1984.  X-ray 
studies of the cervical spine and the lumbar spine were 
reported as within normal limits with no evidence of acute 
injury or subluxation; incidentally noted was spina bifida 
occulta at the proximal sacral segments.  The diagnoses were 
status post cervical spine trauma, status post lumbar trauma, 
status post myelography and magnetic resonance scanning in 
New Mexico Medical facility.  

Based on the this evidence, the RO denied service connection 
for a back disorder to include status post lumbar spine 
trauma and status post cervical spine trauma in a rating 
decision in August 1990.  The RO noted that the service 
medical records did not disclose any complaint of, treatment 
for, or diagnosis of any back disorder.  She was diagnosed as 
having lumbar spine trauma and cervical spine trauma.  The 
veteran was notified of this decision by letter dated in 
August 1990 and did not initiate an appeal.

With regard to the veteran's February 1993 claim, the RO 
requested more information in April 1993 from the veteran 
regarding her claim.  She was requested to complete and 
return VA Form 21-4142 granting permission for VA to obtain a 
record of her medical treatment.  If she had received 
treatment for any claimed disability, she was to furnish the 
name and address of the medical provider and a completed VA 
Form 21-4142.  If she had been treated at a VA facility or at 
VA expense, she was to provide the dates and places of 
treatment.  The veteran was asked to submit evidence showing 
that her claimed disabilities had been treated since her 
discharge from service to include dates of examination or 
treatment, findings, and diagnoses.  

The veteran submitted a statement in April 1993 with names of 
doctors, the cities where they practiced and the disability 
treated.  The veteran contends that her back was injured 
during service when she was on a detail carrying fully loaded 
locked wall and foot lockers down three to four flights of 
stairs.  She contends that she hurt her shoulder working in a 
supply room at Fort McPhearson, and after three days of X-
rays, a plaster cast was wrapped around her shoulder and her 
waist.  The veteran also submitted two letters in April 1993 
regarding her claims.  The veteran claims that she went on 
sick call many times.

In April 1993, the veteran was informed by the RO that 
service connection for her back had previously been denied 
and that new and material evidence would have to be furnished 
in order to reopen the claim.

The RO secured private medical records from Cesar A. Sevilla, 
M.D., showing that the veteran was seen in mid-January 1993 
for complaints of right shoulder and left knee pain.  The 
veteran reported sustaining multiple trauma when she fell 
down on a drainage pipe in front of the porch of her 
apartment on January 5, 1993.  She was seen at the Metroplex 
Hospital emergency room.  Dr. Sevilla included the clinical 
findings of the examination and noted that X-rays of the 
shoulder revealed an avulsion fracture of the distal end of 
the right clavicle and signs consistent with degeneration of 
the right acromioclavicular joint.  The pertinent impression 
was fracture of the right clavicle, sprain of the right 
acromioclavicular joint, right shoulder impingement syndrome 
and degeneration of the right acromioclavicular joint.  She 
was seen for follow-up on several occasions and then 
according to the doctor's notes, she would have no return 
appointment as he was relocating to another city.

VA outpatient treatment records for the period from April 
1989 to January 1991 from the VA Medical Center (VAMC) at 
Mountain Home, Tennessee were secured by the RO in June 1993.  
In April 1989 the veteran was referred by Dr. Grossman 
regarding a cervical spine strain during active duty.  The 
veteran reported a back injury in 1974 due to heavy lifting 
and in 1984 due to pulling heavy equipment.  In May 1989 she 
reported having a bulging disc and disc herniation in 1984 
while working construction, a history of heavy lifting and 
that a gravel bucket had fallen on her back.  The veteran was 
seen on multiple occasions for complaints of low back pain, 
muscle spasms and radiating pain in lower extremities and 
upper right extremity.  In October 1990, the entry notes that 
the veteran had a long history of back pain since 1971.  In 
November 1990 the veteran complained of right shoulder pain 
due to pulling her shoulder three days earlier.  The 
diagnosis was shoulder sprain.

With regard to the low back condition, a CT scan performed in 
May 1989 found no definite herniation of the disc between L3 
and S1.  A June 1989 X-ray report of the lumbosacral spine, 
including the thoracic spine, shows the individual vertebra 
were of normal height, the disc spaces were of normal width 
and the pedicles were intact.  There was loss of the normal 
lordotic curve possibly due to sacroiliac muscular strain and 
there was the presence of a spina bifida occulta.  In July 
1989 she was seen in Neurosurgery and the impression was no 
clinical evidence of ruptured disc or other neurosurgical 
disease.  An August 1989 X-ray report of the lumbar spine 
shows no compression fractures or subluxations identified in 
the lumbar portion of the spine.  An October 1990 X-ray 
report of the lumbar spine shows minimal hypertrophic 
lipping; otherwise, within normal limits.

X-ray studies of the upper right extremity were performed.  
An August 1989 X-ray report of the right scapula shows no 
fractures or dislocations were seen.  The shoulder, scapula 
and adjacent rib cage appeared to be intact.  An October 1989 
X-ray report of the right shoulder shows no fracture, 
dislocation or other abnormalities identified.  A November 
1990 X-ray report of the right shoulder shows a small chronic 
calcific density projected above the right acromioclavicular 
joint and no discernible soft tissue calcific deposits 
adjacent the right humeral head.  The right glen-humeral 
articulation and the bony structures in the right shoulder 
region appeared intact.  

Included with the VAMC outpatient treatment records was a 
copy of the Neuropsychiatric Pain Consultation report for the 
period from February through April 1987 by Dr. Bieganowski 
when the veteran was seen for complaints of headaches, right 
upper extremity weakness and low back pain.  It was noted in 
the report that the veteran was injured in August 1984.  Dr. 
Bieganowski indicated that the veteran had been seen in the 
past and her past history was documented in an earlier report 
in January 1987.  An MRI of the cervical spine was within 
normal limits.  An MRI of the lumbosacral spine showed a 
small posterior herniation of the disc between L4-5.  Range 
of motion of both shoulders was full with no pain on range of 
motion.  Additional examination findings were included in the 
report.  The pertinent diagnostic impressions were post 
traumatic cervical and thoracic myofascial syndrome with 
probably cervical radiculopathy; and post traumatic low back 
syndrome, myofascial in nature with evidence of a bulging 
disc at L3-4 and a herniated disc at L4-5.

The veteran was notified of the RO's decision on her claim by 
letter dated in August 1993.  Evidence considered was listed, 
and the veteran was advised of the reasons for the denial.  

The veteran filed a notice of disagreement in April 1994 
which had address #1 and a statement of the case was issued 
in May 1994 to the veteran at address #1.  In June 1994 the 
RO sought clarification from the veteran at address #1 
regarding a hearing request. 

In March 1996, the Board sent a letter to the veteran 
informing her that the records in her appeal had arrived at 
the Board and providing additional information regarding her 
appeal.  This letter was sent to the last address of record 
(address #1); however, it was returned undelivered.  A yellow 
label attached by the Post Office noted that the forwarding 
time had expired; however, a new address (address #2) was 
furnished on the label.  The Board forwarded the letter to 
the RO asking that the letter be remailed when the correct 
address was ascertained with any necessary explanation.  On 
June 3, 1996, the RO remailed the letter using address #2 
with a cover letter asking the veteran to provide her current 
address on an enclosed VA form.  A copy of the letter was 
sent to the veteran's representative.  The June 3, 1996 
letter was returned with a yellow label from the Post Office 
noting that the veteran had moved and left no forwarding 
address.  

The Board remanded the case in July 1996 for additional 
development.  The copy of the remand, however was sent to 
address #1 and was returned as undeliverable.  The Post 
Office noted that there was no forwarding order on file and 
it was unable to forward.  The Board forwarded the veteran's 
copy of the Remand to the RO asking that it be remailed when 
the correct address was ascertained.  

Pursuant to the remand instructions the RO sent a letter to 
the veteran on August 7, 1996 seeking additional information 
and included consent forms to obtain additional medical 
evidence.  This letter was sent, however, to address #1, and 
was returned with a Post Office label noting that there was 
no forwarding order on file.  The file contains an envelope 
with a yellow label from the Post Office on it noting that 
the forwarding time had expired and to return to sender.  The 
label also indicates a different address (address #3).  
Thereafter, numerous attempts were made to send 
correspondence to the veteran at address #2 and address #3.  

In January 1997 the RO requested information pursuant to a 
Remand instruction from the Social Security Administration 
(SSA).  A response was received in May 1997 with an 
annotation on the request letter that the veteran was not 
receiving Social Security disability benefits.

In addition, in the July 1996 remand the Board instructed 
that the veteran be scheduled for medical examinations and 
the examiners provide medical opinions. With regard to a 
request for examinations, examinations scheduled in September 
1996 were canceled as the notification letter was returned 
with no forward order on file.  Subsequently, it is noted in 
the claims file that three VA examinations scheduled in 
October 1997 were canceled as the notification was 
undeliverable.  The comments indicate that the examination 
notices were sent first to address #2 and were returned by 
the Post Office.  There is also a notation about resending 
the examination notices to address #3. 

A document in the claims folder dated in January 1998 
regarding an appointment scheduled for examination of the 
joints in January 1998 notes that the veteran failed to 
report.  Additional comments noted that the letter was sent 
to address #2 and was not returned by the Post Office.  
Another sheet in March 1998 indicates that the veteran failed 
to report in October 1997 and in January 1998 for 
examinations of the spine and gynecological conditions.  
Comments noted that the appointment letter had not been 
returned by the Post Office; however, the address to which 
the letter was sent is not shown. 

A supplemental statement of the case dated in May 2000 sent 
to the veteran at the address #2 was returned.  The veteran 
was advised of the provisions of 38 C.F.R. § 3.655, failure 
to report for Department of Veterans Affairs examination, in 
a supplemental statement of the case issued in April 2001 by 
the RO that was mailed to the veteran at address #3.  To 
date, this has not been returned as undeliverable.

Most recently, a letter that the Board sent to the veteran at 
address #2 in July 2001 with information pertaining to her 
appeal was returned by the Post Office as not deliverable as 
addressed and unable to forward.


Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The VCAA provides new statutory requirements regarding notice 
to an appellant and any representative and specified duties 
to assist in the development of a claim.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  A copy of the 
rating decision, statement of the case and supplemental 
statements of the case that were provided to the appellant 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the appellant of the evidence necessary 
to reopen her claim for a back disorder, specifically, the 
need for new and material evidence; and of the evidence 
necessary for a grant of service connection for a right 
shoulder condition and abdominal pain and infections.  In 
addition, the appellant and her representative were notified 
by means of the July 1996 Board remand of the information and 
evidence needed to substantiate her claim, as discussed 
above.  In August 1996, the RO requested evidence from the 
veteran pursuant to the Board's remand and indicated that it 
was important to her claim.  Although this letter was 
returned as undeliverable, a copy was also mailed to her 
representative.  Although much of the RO's correspondence to 
the veteran and the veteran's copy of the Board's remand have 
been returned as undeliverable, there is no indication that 
the copies of the rating decision and statement of the case 
were returned as undeliverable.  The RO has attempted to 
contact the veteran at her last address of record and at 
addresses supplied by the Post Office and copies of the 
correspondence have been sent to her representative.  The 
veteran is advised that it is her obligation to keep VA 
informed of her whereabouts, and VA is not obligated to "turn 
up heaven and earth" to find her.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Also, the veteran has been afforded the 
opportunity to submit/identify evidence and argument.  VA has 
no outstanding duty to inform her that any additional 
information or evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000); 
38 U.S.C. § 5103A (West Supp. 2001).  The veteran has 
referenced additional, available evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested that the veteran furnish 
additional information in order to obtain the additional 
evidence; however, these letters have been returned as 
undeliverable.  The Board notes that the veteran's 
representative argued that additional steps should be taken 
to ascertain the whereabouts of the service medical records, 
and to obtain these if possible.  In the July 1996 Board 
remand, the Board noted that to insure that the search would 
be directed to the most likely sources for such records, the 
RO was instructed to obtain additional information from the 
veteran.  The RO did so in a letter in August 1996, which as 
noted above was returned as undeliverable.  The RO completed 
the detailed development ordered in the Board's July 1996 
remand to the extent possible.  The RO requested information 
from the SSA.  The RO requested information from the veteran 
and made efforts to secure for review all evidence and 
records identified by the veteran as plausibly relevant to 
her pending claim.  Thus, she will not be prejudiced by the 
Board deciding the merits of her claim without remanding the 
case to the RO for consideration under the new legislation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45620 et seq. 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims apply only to claims to 
reopen received on or after August 29, 2001, and hence are 
not applicable in this case.  The amendments otherwise 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. At 
45629.  Thus, the Board's conclusion that the RO has 
satisfied the VCAA's requirements applies equally to the new 
regulations.  

I.  Service connection claims

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2000).

38 C.F.R. § 3.655(b) provides that when a veteran fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2000).


Analysis

From the evidence of record, it appears that the veteran has 
been scheduled for a VA examination several times and did not 
report.  Although it is not completely clear that she has 
received notification of the appointments scheduled, it is 
clear that the RO and VA medical facility have made all 
reasonable efforts to mail notice of the examinations to a 
valid address, and it appears that the addresses of record 
are not current.  It would be to no purpose to remand the 
claim for another attempt to contact the veteran; 
accordingly, the Board shall consider her claim based on the 
evidence of record.  38 C.F.R. § 3.655 (2000).

A.  Right shoulder condition 

The veteran claims that she dislocated her right shoulder 
while in service and had dislocated it numerous times since 
discharge from active military service.  Although the veteran 
claims that she did not have an examination at the time of 
discharge from service, the claims file contains a report of 
the veteran's discharge examination in November 1974 that 
shows the upper extremities were normal.  In the veteran's 
claim for nonservice-connected pension benefits submitted in 
October 1988, she did not include a right shoulder 
disability.  Records from Dr. Bieganowski show that the 
veteran reported being healthy and well until August 1984 
when she sustained an on-the-job injury.  She also denied 
having shoulder problems prior to August 1984.

At the April 1989 VA C&P examination, although the veteran 
complained of experiencing pain across her shoulders and in 
her arms, legs, and up into her neck, these complaints were 
more related to her complaint of cervical spine trauma 
residuals and the veteran did not have specific complaints of 
a right shoulder disorder.  In addition, there was no 
diagnosis of a right shoulder disability.  She was referred 
by the VA medical examiner for further consultation.  In the 
outpatient treatment record, it was noted that she was being 
seen concerning cervical spine strain during active service.  
She reported a back injury in 1974 and 1984 and no re-injury.  
At the time of the evaluation, she had complaints of sharp 
pain in the right shoulder and right side of neck.  X-ray 
evidence in August 1989 showed no fractures or dislocations 
of the right scapula.  An X-ray report of the right shoulder 
in October 1989 was also negative but in November 1990 a 
small chronic calcific density projected above the right 
acromioclavicular joint was noted.  Complaints of right 
shoulder pain in November 1990 were due to a pulled shoulder 
three days earlier.

There is no medical evidence documenting any right shoulder 
symptoms prior to August 1989 and at that time the complaints 
of pain in the right shoulder were apparently connected to 
the cervical spine trauma.  

The veteran's representative pointed out that Dr. Sevilla's 
records show that the veteran has a fracture of the distal 
end of the right clavicle, degeneration of the right 
acromioclavicular joint and right shoulder impingement 
syndrome.  Although the Board notes that a questionnaire with 
past medical history mentioned by Dr. Sevilla as part of her 
medical record was not included in the records from Dr. 
Sevilla, there is no current address available to attempt to 
secure this record as Dr. Sevilla indicated that he was 
relocating to another city.  In any case, Dr. Sevilla's 
records in the claims file show that the veteran was seen for 
complaints of right shoulder pain after falling onto a 
drainage pipe in January 1993, many years post-service.  
Although these records show medical evidence of a current 
right shoulder disability, they do not show any relationship 
between the current disability and service but refer only to 
a postservice injury.

The evidence does not show the incurrence of a right shoulder 
disability in service.  Although the evidence shows a current 
right shoulder disability, there is no medical evidence of a 
nexus between the claimed in-service injury and the present 
right shoulder disability.  For the reasons shown above the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a right shoulder disability.

B.  Abdominal pain and infection

The veteran states that she has abdominal pain, infection and 
scarring due to an IUD.  In this regard, lay statements are 
considered to be competent evidence when describing 
observable symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The report of the separation examination does not provide a 
clinical evaluation for the pelvic examination.  However, 
when the veteran filed her initial claim for VA disability 
benefits in October 1988 she said nothing of any problems 
related to an IUD.  referred her for further evaluation for 
back complaints, he noted that she was requesting referral to 
the female veteran clinic for periodic female examinations.  
There was nothing noted on the VA examination in April 1989 
about any in-service onset of abdominal pain and infection 
due to an IUD.  The VAMC outpatient treatment records are 
negative for any complaints, treatment or findings related to 
abdominal pain and infection due to an IUD.   

As discussed above, the RO has attempted to assist the 
veteran in the development of this claim; however, these 
attempts failed.  None of the medical reports or VA 
examinations document objective findings of pathology 
pertaining to the complaints of abdominal pain and infection 
due to an IUD.  Although the veteran has provided lay 
evidence of having experienced abdominal pain and infection, 
her statements are not probative of a diagnosis of disability 
because she is not competent to provide evidence of a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In the absence of medical evidence of a current disability 
there is no basis for service connection.  See Degmetich v. 
Brown, 104 F3d. 1328 (Fed. Cir. 1997) (the veteran must have 
a current disability to establish service connection).  
Accordingly, the veteran's claim for service connection for 
abdominal pain and infection due to an IUD must be denied.

II.  Re-opening of claim for entitlement to service 
connection for a lumbar spine disorder
Legal criteria

As noted above, service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2000). 

The new legislation provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000); 38 U.S.C.A. § 5103A 
(West Supp. 2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  If a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Court 
has held that materiality contemplates evidence that "tend[s] 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, at 284 (1996).  Additionally, 
38 C.F.R. § 3.156(a) requires that the newly presented 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1360-62 (Fed. Cir. 1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(West 2000).

Analysis

In this case, in August 1990 the RO denied service connection 
for a back disorder to include status post lumbar spine 
trauma and status post cervical spine trauma.  The RO 
notified the veteran that a back disorder was not shown by 
the induction or discharge examinations.  The veteran was 
provided notice of the decision and her appellate rights.  
The notification of the denial was sent to the address of 
record and there is no indication that it was returned as 
undeliverable.  She did not initiate an appeal; therefore the 
August 1990 rating decision became final.  The Board will 
consider whether new and material evidence has been submitted 
since the August 1990 rating decision.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (new and material evidence must be 
submitted since the time that the claim was finally 
disallowed on any basis).

As previously stated, in regard to the VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  
Nevertheless, as noted above, the RO has made several 
attempts to contact the veteran at the last address she 
supplied and at addresses indicated by the Post Office.  She 
has been informed of the need to furnish her current address 
to VA and copies of these letters have been sent to her 
representative.  Although the RO requested that the veteran 
provide additional information regarding her treatment in 
service for a back disorder as needed by NPRC in order to 
conduct a more extensive search for additional records, the 
letter was returned as undeliverable.  In addition, the RO 
attempted to schedule her for a VA examination.  As noted 
above, the RO's attempt to complete additional development 
was thwarted because the appellant had moved and failed to 
notify VA of her new address.

The Board notes that this claim before the Board is 
attempting to reopen a claim for a benefit which was 
previously disallowed and thus, if the veteran fails to 
appear for the examination or examinations without "good 
cause," the claim will be denied.  However, as previously 
discussed, as it is not clear whether the veteran, in fact, 
received notification of the scheduled VA examinations, and 
failed to report for the examinations, the Board will 
consider the claim based on the evidence of record.  

Evidence submitted or secured since the August 1990 decision 
includes statements and letters from the veteran, private 
medical records from Dr. Sevilla, VA outpatient treatment 
records, and a private consultation report from Dr. 
Bieganowski.  In response to a request for information, SSA 
replied that the veteran was not receiving Social Security 
disability benefits; apparently, there are no SSA records 
pertaining to disability.

The veteran states, in essence, that during service, she 
injured her back on several occasions and that her current 
lumbar spine disability is related to her period of active 
service, specifically to her in-service back injuries.  In 
this regard, lay persons are competent to report observable 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, her opinion that her current back 
disability is related to any in-service injury is not 
competent evidence.  In any event, her statements and history 
of her alleged in-service injuries were previously considered 
and rejected.  Thus, they are not new.

The private medical records from Dr. Sevilla pertain to other 
disabilities and are not probative to the issue of service 
connection for a back disorder.  Dr. Bieganowski's report for 
the period from February to April 1987 is cumulative evidence 
relating to treatment for the veteran's injuries due to an 
on-the-job injury; similar reports of Dr. Bieganowski's 
treatment in 1987 were of record in 1990.  Accordingly, this 
is not new and material evidence sufficient to reopen the 
claim.   

The VA outpatient treatment records show treatment for a back 
disorder to include cervical spine and lumbar spine beginning 
in April 1989, upon referral by Dr. Grossman, many years 
after service.  The veteran reported a back injury in service 
and also reported post service back injuries while working 
construction in 1984 when pulling heavy equipment and on 
another occasion, date not provided, when a gravel bucket 
fell on her back. 

Although an October 1990 entry notes that the veteran had a 
long history of back pain since 1971, this would predate 
service, in October 1973.  Other reports include the history 
given by her of a back injury in service, but such assertions 
were of record in 1990.  Although the outpatient treatment 
records show that the veteran has a low back disorder, 
evidence previously considered shows that the veteran had a 
low back disability.  They do not show that the veteran 
suffered low back trauma in service nor do they contain any 
competent medical evidence to link the current disorders to 
an incident in service.  Thus, this newly presented evidence 
is cumulative of previously considered evidence and thus is 
not "new" for purposes of reopening the claim.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  The outpatient 
treatment records are also not probative of the issue at 
hand.

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.  New and material evidence sufficient to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability has not been presented.  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for abdominal pain and infection due to an 
IUD is denied.

New and material evidence not having been presented or 
secured, the veteran's request to reopen her claim for 
entitlement to service connection for a lumbar spine disorder 
is denied.



		
	HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals



 

